ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
Our original opinion in this case reversed Appellant’s conviction for second-degree murder and remanded for a new trial based on this court’s decision in Floyd v. State, 151 So.3d 452 (Fla. 1st DCA 2014) (Floyd I). Floyd I was quashed by the Florida Supreme Court in State v. Floyd, 186 So.3d 1013 (Fla.2016) (Floyd II), and the Court thereafter quashed our original opinion in this case and remanded “for reconsideration upon application of [the] decision [in] [Floyd II ].”
Based on Floyd II, we reject Appellant’s argument that the jury instructions in this case were fundamentally erroneous. And, consistent with our original opinion, we again find no merit in the other issues raised by Appellant. Accordingly, we affirm Appellant’s judgment and sentence.
AFFIRMED.
WOLF, WETHERELL, and JAY, JJ„ concur.